NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RICHARD M. BOOMER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4151
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See State v. Drawdy, 136 So. 3d 1209 (Fla. 2014); Heuring v.

State, 513 So. 2d 122 (Fla. 1987); State v. Hogan, 451 So. 2d 844 (Fla. 1984); Carlyle

v. State, 945 So. 2d 540 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla.

2d DCA 2004); State v. Wells, 466 So. 2d 291 (Fla. 2d DCA 1985).



SILBERMAN, MORRIS, and SALARIO,JJ., Concur.